Title: From George Washington to Joseph Reed, 15 June 1781
From: Washington, George
To: Reed, Joseph


                        
                            Dear Sir
                            Head Quarters New Windsor June 15th 1781.
                        
                        I have been honored with your Favor of the 17th of May and 6th of this Month. the first did not reach me
                            until the 7th inst. “By the Rules of Promotion which existed previous to the Resolve of Congress of the 25th of May, Lieut.
                            Colo. Carrington of the 1st Regiment of Artillery will succeed to the command of the 4th vice Proctor and Lieut. Colo.
                            Forrest, if he remains in Service, must be removed to the 1st. Your Excellency has therefore only to call upon Lieut.
                            Colo. Carrington or commanding Officer for an accurate Return of the Officers of the Regimt and I make no Doubt but it
                            will be immediately furnished.”
                        The Proceedings of the court Martial on the Case of Lieut. Bigham were transmitted to me from Philadelphia
                            and the Sentence, by which he was cashiered, has been approved. The Court unanimously recommended a Resteration of his
                            Rank, but I could not think myself justifiable in doing it.
                        In Consideration of the Number of Militia which have been required from the State, for the Assistance of
                            Virginia, I have thought it but equitable to withdraw my Request for the sixteen hundred Men which were intended to act
                            with the Army. This I hope will enable Your Excellency with, the more Ease to procure the Means of raising and equipping
                            those for the Southern Service.
                        I must confess to You that I am not a little alarmed at the Complexion of Your Excellency’s Letter of the
                            17th of May, as I cannot find that You are able to give me the least Assurance of a further Supply of Flour, and there is
                            no other Quarter from whence it can be drawn in sufficient Quantities, by any Means within our Power. While I regret that
                            internal Disputes and Divisions have for some Time past deprived us of the Resources of one of the most powerful States in
                            the Union, I cannot but hope that Unanimity will take Place at the present Crisis, which is perhaps the most important of
                            any which America has yet experienced. From your Excellency’s Zeal and Inclinations I have every thing to expect, and I
                            shall anxiously wait to hear how your Recommendations have been received and seconded by the Legislature. I have the Honor
                            to be with very great Respect & Esteem Your Excellency’s Most Obedt & hble Servt
                        
                            Go: Washington
                        
                    